United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS         December 23, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                           No. 03-30455
                         Summary Calendar



                      WILLIE B. PATRICK, JR.,

                                                Plaintiff-Appellant,

                              versus

                   RAY CLARY; MATTHEWS, Nurse;
                 WATSONS, Nurse; STEELMAN, Nurse,

                                                Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 3:01-CV-1227
                       --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Willie B. Patrick, Jr., Louisiana prisoner # 128664, appeals

from the district court’s summary-judgment dismissal of his 42

U.S.C. § 1983 claim for failure to treat his glaucoma.

     Patrick has not proffered competent summary-judgment evidence

showing that there is a genuine issue of material fact as to his

civil rights claim.   Based on the record before us, a reasonable

jury could not conclude that Ray Clary, Linda Matthews, Tonya


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Watson, or Linda Steelman was deliberately indifferent to his

serious medical needs.   See Domino v. Texas Dep’t of Criminal

Justice, 239 F.3d 752, 756 (5th Cir. 2001).   Unsuccessful medical

treatment, acts of negligence, neglect, or medical malpractice are

insufficient to give rise to a 42 U.S.C. § 1983 cause of action.

Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).   This court

AFFIRMS the judgment of the district court and DENIES Patrick’s

motions.




                                2